PER CURIAM
This action was brought by Sam Finkleman against Theodore Alex in the Butler Common Picas to set aside a contract for the sale of real estate, to oust Alex from possession and for damages.
It seems that Alex agreed to purchase certain real estate from Finkleman and the consideration therefor was evidenced by notes signed by Bill Alex and endorsed by the defendant herein, guaranteeing the payment thereof. It is claimed that some of the notes are due and unpaid and that defendant refuses and neglects to pay same; that defendant falsely refuses and neglects to pay same; that defendant falsely represented that the notes were secured by a mortgage on goods and chattels and he the plaintiff relying thereon, entered into the contract; but later it was nroven that the notes were not secured by mortgage and that -the maker of the notes is insolvent.
Alex claimed that it was agreed that the notes were to be endorsed without recourse and that the plaintiff agreed to accept said notes in full for their cash value, and not to look to the defendant for payment in the event they were not paid by the maker. The Court of Appeals held:
1. The contract as signed by the parties is plain and the notes which were given to Fink-leman are endorsed “without recourse to me.”
2. The evidence is not sufficient to show that there was a fraud practiced on the plaintiff, nor does the evidence warrant a finding that Theodore Alex, in any way, guaranteed payment of the notes in question.
Judgment for defendant.
(Buehwaiter, PJ., and Hamilton & Cushing, JJ., concur.)